Case 3:19-cv-00947-REP-EWH Document 23 Filed 07/27/21 Page 1 of 2 PagelD# 116

 

Richmond Division

 

ROY FRANKLIN ECHOLS,

Plaintiff,
v. Civil Action No. 3:19CV947
CSX TRANSPORTATION,

Defendant.

MEMORANDUM OPINION

Roy Franklin Echols, a Virginia inmate proceeding pro se,
filed this action. The matter is before the Court on Echols’s
failure to serve CSX Transportation in the time required by Federal
Rule of Civil Procedure 4(m).}

Pursuant to Federal Rule of Civil Procedure 4(m), Morrison
had ninety (90) days from the filing of the complaint to serve the
defendants. Here, that period commenced on March 4, 2021. More

than ninety (90) days elapsed and Echols had not served CSX

 

1 Rule 4(m) provides:

If a defendant is not served within 90 days after
the complaint is filed, the court-on motion or on its
own after notice to the plaintiff—must dismiss the
action without prejudice against that defendant or order
that service be made within a specified time. But if
the plaintiff shows good cause for the failure, the court
must extend the time for service for an appropriate
period. This subdivision (m) does not apply to service
in a foreign country under Rule 4(f) or 4(4) (1).

Fed. R. Civ. P. 4(m).

EGEIVE

IN THE UNITED STATES DISTRICT COURT 2
FOR THE EASTERN DISTRICT OF VIRGINIA JUL 1 2021

 

CLERK, U.S. DISTRICT COUF
RICHMOND, VA ar

 

 
Case 3:19-cv-00947-REP-EWH Document 23 Filed 07/27/21 Page 2 of 2 PagelD# 117

Transportation. Accordingly, by Memorandum Order entered on June
17, 2021, the Court directed Echols to show good cause within
eleven (11) days of the date of entry thereof, for his failure to
serve CSX Transportation. More than eleven (11) days have elapsed
Since the entry of the June 17, 2021 Memorandum Order and Echols
has not responded. Accordingly, the action will be dismissed
without prejudice.

The Clerk is directed to send a copy of the Memorandum Opinion
to Echols.

It is so ORDERED.

/s/ es?

Robert E. Payne

Date: July 27, 2021 Senior United States District Judge
Richmond, Virginia
